Citation Nr: 1236696	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-12 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1. Entitlement to an evaluation in excess of 20 percent for a right wrist disability, to include residuals thereof. 

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part denied the Veteran's claim for an evaluation in excess of 10 percent for a right wrist disability.  

In a July 2010 rating decision, the RO increased the rating for the right wrist disability from 10 percent to 20 percent disabling, effective March 17, 2006 (the date of receipt of the claim for an increased rating).  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2009, the Board remanded the Veteran's claim for further development.  

In a September 2011 decision, the Board denied the Veteran's claim of entitlement to a rating in excess of 20 percent for a right wrist disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a May 2012 Order, the Court vacated that part of the Board's decision which denied entitlement to a rating in excess of 20 percent for a right wrist disability, and remanded the matter to the Board for development consistent with the parties' May 2012 Joint Motion for Remand (Joint Motion).  The Board parenthetically notes that the three matters which the Board remanded in September 2011 (the claims seeking entitlement to service connection for diabetes mellitus, entitlement to service connection for a back disability, and entitlement to a total disability rating for compensation based on individual unemployability (TDIU)) were noted as part of the Joint Motion not to be final and therefore not to be disturbed. See Kirkpatrick v. Nicholson, 417 F. 3d 1361, 1364 (Fed. Cir. 2005). 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Entitlement to an Evaluation in Excess of 20 Percent for a Right Wrist Disability 

The Veteran seeks a higher evaluation for his service-connected right wrist disability.  It is currently evaluated as 20 percent disabling, effective March 17, 2006 (the date upon which the claim for an increased rating was received).  He endorses near-constant right wrist pain, as well as swelling of the wrist, limited motion, and problems writing and doing other tasks which require fine and gross motor skills of the right hand/wrist.  

The Board has determined that additional development is necessary in this case.  Specifically, a comprehensive VA examination is required to better assess the current nature, severity, and residuals of the Veteran's service-connected right wrist disability.  A brief procedural and medical history is outlined below.  

The Veteran's right wrist disability has been rated as 20 percent disabling under Diagnostic Codes 5010-5213. See 38 C.F.R. § 4.17a (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2011).  Diagnostic Code 5010 pertains to traumatic arthritis, while Diagnostic Code 5213 pertains to impairment of supination and pronation.  The criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated in various treatment records and upon VA examination that he is right-handed.  Therefore, the Board will apply the ratings and criteria for the major arm. 38 C.F.R. § 4.69 (2011).  

In August 2006, the Veteran underwent a VA joint examination to evaluated the current nature and severity of his right wrist disability.  Subjectively, the Veteran stated that he experienced wrist pain, up to a 10/10 on the pain scale, on a daily basis.  He endorsed flare-ups (relieved by rest) at least five times per week.  He stated that he currently worked as a contractor and that he is right hand dominant.  He reported that he was able to dress himself and do light chores, but that it was increasingly difficult to do yard work and lift anything over 40 pounds.  

Objectively, the volvar and dorsal aspects of the right wrist were tender to palpation.  Range of motion was as follows: 30 degrees of flexion; 30 degrees of extension; 5 degrees of radial deviation; and 20 degrees of ulnar deviation.   Repetitive motion caused increased pain and fatigability.  Range of motion after repetitive use was as follows:  20 degrees of flexion; 10 degrees of extension; 0 degrees of radial deviation; and 10 degrees of ulnar deviation.  There was some swelling in the radial carpal joint.  Tinel and nerve compression testing were positive.  The Veteran did complain of numbness in his median nerve distribution with Tinel.  Grip was diminished, but motor function (radial, ulnar, and median) were all intact.  Sensation was slightly diminished to the median nerve distribution, but otherwise intact to the radial and ulnar distributions.  X-rays of the right wrist revealed posttraumatic arthritis with loss of radial carpal joint space.  There was also evidence of old ulnar styloid fracture, as well as radius fracture.  There was loss of radial inclination with approximately 10 degrees of dorsal tilt.  Pertinent diagnoses included moderate to serve posttraumatic arthritis of the right wrist and right carpal tunnel syndrome.  With respect to DeLuca provisions, the examiner stated that while there was pain with range of motion testing, it was not feasible to express any of this in terms of additional limitation of motion.  

The Veteran underwent an additional private examination (in association with his Social Security Disability claim) in December 2006.  The Veteran stated that he was right-handed dominant and that he was barely able to write and could not hold a hammer secondary to his right wrist disability.  He stated that he routinely soaked his hand in hot water in the morning in order to alleviate hand/wrist stiffness.  He endorsed finger swelling, periodic numbness involving the entire right hand (but also occasionally having the same symptoms on the left as well), and an inability to tie/untie his own shoes due to right wrist problems.  

Objectively, the right wrist was swollen.  He was unable to make a fist with the right hand and his grip strength was 1/5.  Bicep and tricep strength was 3/5.  Manual dexterity was limited on the right and he had difficult buttoning up the shirt.  He demonstrated full range of motion of the forearm.  Right wrist range of motion was as follows: extension to 40 degrees; flexion to 20 degrees; and ulnar and radial deviation to 0 degrees.  X-rays of the right wrist revealed prominent cystic changes of the wrist; and cystic change of the distal meatphsysis of the first phalanx of the 3rd finger and some cystic changes to the 4th finger.  In summary, the examiner noted that the Veteran's dominant hand was fractured in service and that he developed arthritis, with swelling, limited motion, and limited gross and fine motor skills.  

The Veteran underwent a VA joints examination in April 2010.  He reported constant right wrist pain (10/10).  He stated that he quit his job because he could no longer hold a hammer or lift heavy objects.  He also reported that he was barely able to write.  Objectively, the only range of motion that the Veteran would perform was extension, which was to 5 degrees.  The examiner stated that the Veteran refused to perform any radial or ulnar deviation, or flexion due to pain.  X-rays of the right wrist revealed ulnar styloid fracture with non-union.  He also had dorsal tilt at the radius of approximately 10 to 15 degrees, with some moderate joint space narrowing and arthritic changes.  The pertinent diagnosis was severe posttraumatic arthritis of the right wrist.  With respect to DeLuca, the examiner stated that there was, indeed, pain upon examination and it was conceivable that pain could further limit function.  This could not be expressed in terms of any further limitations of motion with any degree of medical certainty.  

During the course of this appeal, and especially through the May 2012 JMR and Court Order, the contentions pertaining to this issue have been narrowed and focused such that there remain several issues that must be addressed by the Board (pursuant to this remand) at this time.  First, the JMR noted that the Board failed to discussion the provisions of 38 C.F.R. §§ 4.40 (functional loss) and 4.45, as well as the factors set forth in DeLuca v. Brown, 8 Vet. App. (1995), in its analysis of the Veteran's wrist under Diagnostic Code 5213.  In addition, the Board did not properly consider the different functions of the elbow/forearm, as distinguished from the wrist, in determining whether separate ratings for this disability were warranted.  Finally, the Board did not properly explain why a separate neurological rating was not for consideration given the various neurological findings (including positive Tinel's sign, diminished grip, and carpal tunnel syndrome). 

In light of the foregoing, the Veteran must be afforded a new, comprehensive VA examination in order to adequately address the deficiencies outlined by the JMR above, and to accurately assess the current nature/severity of the right wrist disability.  Indeed, the medical evidence outlined above suggests that the service-connected disability not only involves the right wrist, but also the right radius (e.g., arthritis with loss of radial carpal joint space as noted on August 2006 VA examination), the right ulna (e.g., an ulnar styloid fracture with non-union, as shown upon VA examinations in 2006 and 2010), the right fingers/finger joints (cystic change of the distal meatphsysis of the first phalanx of the 3rd finger and some cystic changes to the 4th finger, as shown upon private examination in December 2006), as well as well as the median nerve (e.g., carpal tunnel syndrome, as shown upon VA examination in 2006; but see also private December 2006 examination noting bilateral nerve symptoms).  In addition to the aforementioned complications and/possible residuals, the medical evidence also suggests that the Veteran's range of motion of the wrist and/or forearm are very limited; however, no examiner has provided an opinion as to whether ankylosis is present, or whether the Veteran's range of motion is so diminished that it is the functional equivalent of ankylosis (favorable or unfavorable).  

Clearly, the Veteran's right wrist disability is medically complex.  A comprehensive VA examination -- one which considers the various manifestations and residuals of this disability -- would be particular helpful to the Board in evaluating whether separate/higher evaluations are warranted for different right wrist/finger/forearm symptomatology. See Estaban v. Brown, 6 Vet. App. 259, 261 (1994).  The Veteran should be afforded such an examination upon remand, as indicated below.  

As a final matter, the Court has held that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, the Veteran's claim for a higher evaluation for a right wrist disability includes a claim for TDIU.  The Veteran has stated on several occasions throughout the record that he is no longer able to work as a contractor due to the limited use of his right hand/wrist.  For example, the Veteran stated that he is no longer able to hold a hammer in his dominant (right) hand due to the service-connected wrist disability.  Such factors affecting the Veteran's employment status raises the issue of 4.16(b) for the service-connected disability.  In light of the medical evidence of record, the Board determines that development and adjudication of the TDIU claim is essential to avoid potential prejudice to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing his TDIU claim, with details as to the evidence needed to substantiate the claim and the relative duties of VA and a claimant in obtaining such evidence. 

2. The RO should then arrange for the Veteran to be examined in-person by a hand surgeon or other appropriate VA examiner (with neurologic consultation if deemed appropriate) to assess the nature and severity of his neurological and orthopedic residuals of a right wrist 
disability (fracture).  

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examiner should be provided copies of 38 C.F.R. §§ 4.63 (defining loss of use) and the 38 C.F.R. §§ 4.71a, and 4.124a, criteria for rating orthopedic wrist disability, paralysis of the median nerve, respectively.  Based on review of the record and examination of the Veteran the examiner should provide opinions responding to the following:

a) Does the Veteran have mild, moderate or severe incomplete paralysis or complete nerve paralysis or functional impairment equivalent of such (See 38 C.F.R. § 4.124a, Code 8515), and if so, is it at least as likely as not that such disability (diagnosed as carpal tunnel syndrome) is due to, or aggravated by the service-connected right wrist disability?  

b) Does the Veteran have any disability of the right fingers, to include cystic change of the distal meatphsysis of the first phalanx of the 3rd finger and some cystic changes to the 4th finger, that are at least as likely as not due to or aggravated by the service-connected right wrist disability?  If so, please describe the limitation of motion or ankylosis of each digit involved, if any. 

c) Does the Veteran have any impairment of the ulna, to include malunion with bad alignment; nonunion in the lower half; nonunion in the upper half with false movement, with or without loss of bone (See Codes 5210, and 5211); if so, is it at least as likely as not that such impairment is due to, or aggravated by the service-connected right wrist disability?

d) Does the Veteran have any impairment of the radius, to include malunion with bad alignment; nonunion in the lower half; nonunion in the upper half with false movement, with or without loss of bone (See Code 5212); if so, is it at least as likely as not that such impairment is due to, or aggravated by the service-connected right wrist disability?  

e) Does the Veteran have impairment of supination and pronation?  If so, please describe the limitations in accordance with the criteria set forth in Diagnostic Code 5213. 

f) Is the right wrist ankylosed (or is remaining function equivalent to ankylosis (and if so, is it at a favorable or unfavorable angle (See Code 5214)). 

g) Does the Veteran have loss of use of the right0 hand (as defined in 38 C.F.R. § 4.63) or functional impairment equivalent to loss of use.

h) Describe any other significant findings with respect to the Veteran's right wrist disability, and/or any additional orthopedic/neurological manifestations thereof. 

The examiner must explain the rationale for the response to each question posed, citing to supporting clinical data as appropriate.

i) The examiner(s) should also provide an opinion concerning the impact of the service-connected right wrist disability (and any associated residuals) on the Veteran's ability to work.  A complete rationale for any opinion expressed must be provided.  The claims folder should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report. 

3. The RO should then readjudicate the claim (to encompass consideration of the propriety of the diagnostic code under which the disabilities are rated, and whether alternate code evaluation may be appropriate).  If any remains denied, the RO should issue an appropriate supplemental statement of the case (that includes an explanation of the bases for the ratings/codes assigned), and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


